           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

ALBERT LEE JOHNSON                                           PLAINTIFF
ADC #86314

v.                          No. 5:17-cv-195-DPM

W ANNETT A CLOWERS,
APN; AMANDA GRAY, Nurse;
RONALD STUKEY, Doctor; and
PAMELA ARMOSTER, Nurse, all
in their individual and official capacities            DEFENDANTS

                                ORDER
     The   Court adopts       Magistrate Judge     Volpe's   unopposed
recommendation, NQ 68.        FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes).           Defendants' motion for summary
judgment, NQ 54, is granted.      Johnson's remaining claims will be
dismissed with prejudice.
     So Ordered.


                                 D .P. Marshall fr.
                                 United States District Judge
